LOVE, J.,
dissents and assigns reasons.
hi respectfully dissent from the majority’s grant of a rehearing and the reversal of our original disposition. The trial court erred in ruling that Mr. Henderson’s previous guilty pleas related to the 1999 robberies were not admissible. See La. C.E. art. 404(B)(1); State v. Prieur, 277 So.2d 126, 130 (La.1973). Any prejudice to Mr. Henderson will occur when the State presents evidence of the prior armed robbery. Evidence of Mr. Henderson’s guilty plea would not cause such undue prejudice that it should not be admissible. See La. C.E. art. 403. Further, Mr. Henderson need not testify for the evidence to be admissible. See State v. Lawrence, 09-1637 (La. App. 4 Cir. 8/25/10), 47 So.3d 1003.